DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 5, 12 and 13 are dependent upon a canceled claim (Claim 2).  Appropriate correction is required.  
Claim 11 recites the limitation "the extension direction of the armrest" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 13 recites the limitation "the extension direction of the other armrest" in line 2.  There is insufficient antecedent basis for this limitation in the claim.  
Regarding claim 14, line 2 recites “a control center” it is unclear to the examiner if this is the same control center as claimed in claim 1 or an additional control center.  
The above are NON-LIMITING EXAMPLES ONLY of unclear and indefinite wording. ALL CLAIMS must be reviewed and amended for similar examples of unclear and indefinite wording.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 10-13 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (4775029) in view of Hadank et al. (5002454).  MacDonald et al. discloses a main boom part, as best seen in the marked-up figure below, mounted with a first end on a turret 16, the main boom part being
- inclinable around a horizontal axis in a first inclination movement, 
- rotatable around a vertical axis in a rotation movement, and 

wherein the aerial device further comprises an extension boom part, as best seen in the marked-up figure below, mounted to a second end of the main boom part by a hinge mounting and being inclinable around a horizontal hinge axis with respect to the main boom part in a second inclination movement, wherein the extension boom part is extendable and retractable along a longitudinal extension direction thereof in a second telescopic movement,
 
    PNG
    media_image1.png
    655
    501
    media_image1.png
    Greyscale
 
but is silent towards the control center comprising joysticks. 

- controlling the first inclination movement by tilting the first joystick around a first control axis,  
- controlling the rotation movement by tilting the first joystick around a second control axis perpendicular to the first control axis, 
- and for controlling the first telescopic movement by rotating at least a section of the first joystick around its a stick axis of the first joystick, as best seen in Figure 1 and as recited in column 4, lines 52-60 
    PNG
    media_image2.png
    410
    410
    media_image2.png
    Greyscale

and the control center comprises a second joystick 24, as best seen in Figures 1 and 2 and as recited in column 4, lines 46-66. The use of a control system having joysticks are used in the art to provide an easily manipulative device reducing stress and fatigue of the operator.  While the Hadank reference is silent towards the second joystick being configured for controlling the second inclination movement by tilting the second joystick around a tilting control axis of the second joystick, and being configured for controlling the second telescopic movement by rotating at least a section of the second joystick around a stick axis of the second joystick it should be further noted that the MacDonald et al. reference teaches controlling all of the movements recited while the Hadank reference teaches two joysticks and the ability for at least one joystick to be able to send at least three signals based on tilting and rotating movements in certain directions about multiple axes such that one of ordinary skill in the art would have provided at least two joysticks with these claimed features to control up to at least six signals during operation.    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of MacDonald with a control system having joy sticks as taught by Hadank et al. so as to provide an easily manipulative device reducing stress and fatigue of the operator. 
Note that the teaching in Hadank of at least one of the two joysticks sending 3 signals based on 3 different movements would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the claimed invention to apply to 

    PNG
    media_image3.png
    563
    777
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    534
    670
    media_image4.png
    Greyscale


Regarding claim 11 Hadank et al. discloses wherein the first control axis of the first joystick is generally perpendicular to the extension direction of the armrest, as best seen in Figure 1. 
 
Regarding claim 12 Hadank et al. discloses an operator's seat, as best seen in Figure 2, with a backrest 31, and left and right armrests 32, disposed laterally at two opposite sides of the backrest, with the first joystick being disposed at one of the armrests, and the second joystick being disposed at another of the armrests, as best seen in Figure 2. The use of a control system having joysticks are used in the art to allow a user to easily manipulate the device reducing stress and fatigue of the operator.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of MacDonald with a control system having joy sticks as taught by Hadank et al. so as to allow a user to easily manipulate the device reducing stress and fatigue of the operator.  
Regarding claim 13 Hadank et al. discloses wherein the tilting control axis of the second joystick is generally perpendicular to the extension direction of the other armrest, as best seen in Figure 1. The use of a control system having joysticks are used in the art to provide an easily manipulative device reducing stress and fatigue of the operator.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the device of MacDonald with .
Claims 4-9 are rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (4775029) in view of Hadank et al. (5002454) in view of Bignon (FR2911376).  MacDonald et al. in view of Hadank et al. as advanced above fails to disclose the first joystick comprising a lateral protrusion.  Bignon teaches the utility of wherein the first joystick 7, comprises a lateral protrusion 13, protruding from the stick axis in a radial direction, as best seen in Figures 2 and 3 below.  The use of a joystick having lateral protrusion in a radial direction allows for the operator to quickly and easily maneuver the device by having directional actuators at their fingertips.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the joystick of MacDonald et al. in view of Hadank et al. with a lateral protrusion protruding from the stick axis in a radial direction as taught by Bignon so as to allow for the operator to quickly and easily maneuver the device by having directional actuators at their fingertips.  
Regarding claim 5 MacDonald et al. in view of Hadank et al. as advanced above fails to disclose wherein the second joystick comprises a lateral protrusion protruding from the stick axis in a radial direction.  Bignon teaches the utility of wherein the second joystick 7, comprises a lateral protrusion 13, protruding from the stick axis in a radial direction as best seen in Figures 2 and 3 below.  The use of a joystick having lateral protrusion in a radial direction allows for the operator to quickly and easily maneuver the device by having directional actuators at their fingertips.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
    PNG
    media_image5.png
    805
    707
    media_image5.png
    Greyscale


Regarding claim 7 Bignon teaches the utility of wherein at least one of the first joystick and the second joystick comprises at least one switch 13, disposed on a top end thereof or on a circumferential surface thereof, as best seen in Figure 2.  
Regarding claim 8 Bignon teaches the utility of wherein the at least one switch 13, is a movement restriction control switch for activating/deactivating a movement restriction of the aerial device.  
Regarding claim 9 Bignon teaches the utility wherein the at least one switch 13, comprises a communication control switch for the aerial device.  
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over MacDonald et al. (4775029) in view of Hadank et al. (5002454) in view of Metz (EP 0867595). MacDonald in view of Hadank et al. as advanced above fails to disclose a firefighting vehicle.  Metz teaches the utility of  Firefighting vehicle 1, comprising a turnable ladder as an aerial device, and a control center for controlling the turnable ladder according to claim 1, as best seen in Figures 1 and 2.  The use of a firefighting vehicle having a control center is used in the art to provide an easily manipulative device reducing stress and fatigue of the operator.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the control center of MacDonald in view of Hadank et al. be used to operate a firefighting vehicle as .  
 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 8, 10, 12, and 14 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 11, 13, and 14 of U.S. Patent No. 11015390. Although the claims at issue are not identical, they are not patentably distinct from each other because the noted claims of Maier et al. (11015390) disclose at least each limitation of the application claims 1, 8, 10, 12 and 14 including but not limited to a control center for an aerial device, said aerial device comprising: a main boom part mounted with a first end on a turret; an extension boom part mounted to a second end of the main boom part, wherein the main boom part is: inclinable around a horizontal axis in a first inclination movement, rotatable around a vertical axis in a rotation movement, and extendable and retractable along a main boom longitudinal extension direction in a first telescope movement, wherein the extension boom part is extendable and retractable along its an extension boom longitudinal extension direction in a second telescopic movement. wherein the control center comprises a first armrest having a rear .
Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on the combination of 
The After Final Consideration Pilot 2.0 (AFCP 2.0) has been extended through September 30th, 2022. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANDACE L BRADFORD whose telephone number is (571)272-8967. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571 270 5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANDACE L BRADFORD/Examiner, Art Unit 3634                                                                                                                                                                                                        
/DANIEL P CAHN/Supervisory Patent Examiner, Art Unit 3634